DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 01/19/2021 has been entered and acknowledged by the Examiner.
Cancellation of claim 10 has been entered.
Claims 1-9 and 11-16 are pending in the instant application.

Claim Rejections - 35 USC § 112
Applicant’s amendment of Claims 1 and 4 overcomes the previous rejections of claims 1-16 under 35 USC 112b; those rejections are hereby withdrawn.
Claim Objections
Applicant’s amendments of claims 10-15 overcomes the previous objections to those claims; the objections are all hereby withdrawn.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having
Ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US PG Pub. No. 2011/0096566, previously recited) in view of Son (Korean Pu. No. 2012/0077071, English machine translation  previously provided) and further in view of Kim et al (US PG Pub. No. 2010/0165241).
Regarding Claim 1, Tsai discloses, at least in figures 1B and 2, an integrated optical sheet module (100) wherein a light source (120, ¶ [0020], see fig. 1A) is disposed to a side of the integrated optical sheet module (100) comprising, a first base film (132) composed of optically transparent material (light must pass through it) and formed to have a consistent thickness (shown in fig. 1B);
a first light condensing component (134), wherein a first light condensing unit (see prisms in figure 2) where its cross-sectional area decreases moving away from the upper portion of the top surface of the first base film (132) is formed in a first extension direction (see fig. 2) and is sequentially and repeatedly arranged (there are multiple prisms); a second base film (142) composed of optically transparent material, stacked on the top of the first light condensing component (132) and formed to have a consistent thickness (see fig.); a second light condensing component (144) wherein a second light condensing unit (see prisms in fig. 2) where its cross-sectional area decreases moving away from the upper portion of the top surface of the second base film (142) is formed in a second extension direction (see fig. 2, orthogonal to first direction) which is different from the first extension direction and is sequentially and repeatedly arranged; 1
Tsai fails to disclose: and a viewing angle improvement component wherein a unit formed on the bottom surface of the first base film (132) being protruded is formed
in a third extension direction which is different from the first extension direction and is sequentially and repeatedly arranged thereby improving a left to right viewing 
Son teaches in figures 21-22 places a prism layer (212a prisms) on the bottom (third direction) of another prism layer (212b) with base material (212) between and facing the light guide (210) to improve the viewing angle (page 11, last page before claims).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to place a unit with protrusions on the bottom of the first base film (200) of Tsai, which faces the light guide (110) of Tsai, as taught by Son, to improve the viewing angle.
Kim teaches, at least in figures 3-6, a viewing angle improvement component (¶ [0047]) with base material (BF, fig. 6A) containing beads (190) with selected haze properties (¶ [0045]) which diffuses light passing through it (last 2 lines of ¶ [0045]) which would be transmitted to layers above for improvement of the viewing angle (¶ [0047]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use a base film with beads and specific haze properties as the first base film of Tsai, as modified by Son, as taught by Kim, to furher improve the viewing angle.

Regarding Claim 2, Tsai teaches in figure 2: wherein the first extension direction and the second extension direction are perpendicular to each other.
Regarding Claim 4, Tsai discloses in figures 1 b and 2: wherein the unit of the viewing angle improvement component is formed in a structure where its cross-sectional area decreases toward the bottom portion (just like applicant’s drawings).
Regarding Claim 5, Tsai, as modified by Son, teaches: wherein the third extension direction is perpendicular to a direction where the light is emitted from the light source (as shown in Son figure 21, the prisms (212a) on the bottom of 212 run into the page (perpendicular to the direction light is emitted from (202). Motivation given in claim 1.
Regarding Claim 6, Tsai discloses in figure 1b and 2: wherein the unit of the viewing angle improvement component includes a light incident surface (on the bottom) disposed in the direction of the light emitted from the light source (coming out the top of the light guide (110); and a light facing surface where its bottom end portion is connected to the light incident surface and formed with an upward inclination to reflect the light upwards (prism shaped, see figures).
Regarding Claim 16, Tsai discloses: a backlight unit comprising the integrated optical sheet module (see title).
Claim 3 is under 35 U.S.C. 103 as being unpatentable over Tsai (566), Son (071) and Kim (241) and further in view of Ohara et al (US Patent No. 5,844,720, previously cited).
Regarding Claim 3, Tsai fails to disclose: wherein the first extension direction and the third extension direction are perpendicular to each other.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to also make the first extension direction perpendicular to the third extension direction to improve the resultant brightness.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (566), (071) and Kim (241) and further in view of Yamashita et al (Japanese Pub. No. 2009/157405, English Machine translation of abstract only and original Japanese language publication with figures previously provided… and recited).
Regarding Claim 7, Tsai fails to disclose: wherein at least one of the light incident surface or the light facing surface is formed to be connected wherein a cross-sectional trajectory along a vertical direction has a plurality of different inclination angles.
Yamashita teaches, at least in figure 2, : wherein at least one of the light incident surface or the light facing surface is formed to be connected wherein a cross- sectional trajectory along a vertical direction has a plurality of different inclination angles (it is curved) to improve the utilization of quantity of light and improve image quality (abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide prisms with the claimed shape in 
 Regarding Claims 8-9, Tsai fails to disclose: wherein the light facing surface is formed to be protruded to the outside direction with a reference to a virtual straight line trajectory (V) led from the most bottom portion to the most upper portion of the unit.
Yamashita teaches, at least in figure 2, wherein the light facing surface is formed to be protruded to the outside direction with a reference to a virtual straight line
trajectory (V) led from the most bottom portion to the most upper portion of the unit to improve the utilization of quantity of light and improve image quality (abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide prisms with the claimed shape in the integrated optical sheet module of Tsai, as taught by Yamashita, to improve the utilization of quantity of light and improve image quality.
This also teaches claim 9 where one side of prism is curved and wherein the cross-sectional trajectory along the vertical direction is a curved shape, (same motivation).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (566), Son (071) and Kim (241) and further in view of Lee et al (Korean Pub. No. 120-1407440 B1, English machine translation previously provided).
Regarding Claim 11, Tsai, as modified by Son, Kim and  Lee above, teach: wherein the beads are composed of at least one of Ti02, Silica (Lee, page 8, paragraph 5).

Regarding Claim 12, Tsai fails to disclose: wherein the beads are formed to have a diameter of 1 - 9 urn size.
Lee (440) teaches the beads in claim 10 and the size in page 8, 5th paragraph (400nm to 2 urn).Same motivation as claim 10.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (566), Son (071) and Kim (241) and further in view of Wang et al (Japanese Pub. No.JP2012/252340, English machine translation previously provided).
Regarding Claim 13, Tsai fails to disclose: wherein the second base film is configured to selectively transmit or reflect a light by stacking a plurality of layers having different refractive indices.
Wang teaches: wherein the second base film is configured to selectively transmit or reflect a light by stacking a plurality of layers having different refractive indices. Wang in paragraphs 50 and 51 teaches a reflective polarizing film 120 with at least 2 layers with different refractive indices to reflect light with one polarization and to allow to transmit light with a different polarization to better control luminance of the emitted light. It is well known in the art that a reflective polarizer is a brightness enhancement film.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a reflective polarizer, as taught by .
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (566), Son (071) and Kim (241) and further in view of Kook et al (Korean Pub. No. 2014/0006211, English machine translation previously provided).
Regarding Claims 14-15, Tsai fails to disclose: wherein the second base film is configured to be integrally adhered to the first light condensing component.
Kook teaches, at least in figure 16, using an adhesive layer (350) to adhere an optical prism sheet 131 to a base material 300 (page 9, first paragraph]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try an adhesive layer to attach the prism sheets of Tsai to the base layers, as taught by Kook, since it is a known method of fixing optical layers together and there is a reasonable expectation of success (MPEP 2143 IE).
This also teaches claim 15 (adhered by adhesion layer) and for the same reason.
Response to Arguments
Applicant’s arguments presented 01/19/2021 are moot in light of applicant’s amendment of the independent claim 1. This office action is final.

CONTACT INFORMATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/DONALD L RALEIGH/
Primary Examiner, Art Unit 2879